2014 UT App 292
_________________________________________________________

               THE UTAH COURT OF APPEALS

                     BILQUIS DHEDHY,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                       Per Curiam Decision
                         No. 20140183-CA
                     Filed December 18, 2014

                Original Proceeding in this Court

                Bilquis Dhedhy, Petitioner Pro Se

             Suzan Pixton, Attorney for Respondent

        Before JUDGES STEPHEN L. ROTH, JOHN A. PEARCE,
                     and KATE A. TOOMEY.


PER CURIAM:

¶1     Bilquis Dhedhy seeks review of the final decision of the
Workforce Appeals Board (the Board). Dhedhy asserts that the
Board erred in determining that she quit her position without good
cause, thereby making her ineligible for unemployment benefits.

¶2     The Board’s decision concerning whether a person
voluntarily quit her employment and the associated inquiries
concerning that person’s qualification for benefits are mixed
questions of fact and law that are more fact-like because the case
“does not lend itself to consistent resolution by a uniform body of
appellate precedent.” Carbon County v. Workforce Appeals Bd., 2013
UT 41, ¶ 7, 308 P.3d 477 (citation and internal quotation marks
omitted). “Because of the fact-intensive conclusions involved at the
agency level,” the Board’s determination in such matters is entitled
            Dhedhy v. Department of Workforce Services


to deference. Id. “When a petitioner challenges an agency’s findings
of fact, we are required to uphold the findings if they are supported
by substantial evidence when viewed in light of the whole record
before the court.” Stauffer v. Department of Workforce Servs., 2014 UT
App 63, ¶ 5, 325 P.3d 109 (citations and internal quotation marks
omitted).

¶3     Dhedhy argues that the Board erred in its determination that
she quit her employment. The record supports the Administrative
Law Judge’s (ALJ) and the Board’s findings. Specifically, the
employer presented extensive testimony concerning Dhedhy’s
comments to numerous employees about her decision to quit her
employment on September 20, 2013. Dhedhy repeatedly main-
tained that she was resigning and that the only reason for delay
was her need to prepare a letter of resignation. The employer met
with Dhedhy on September 20, 2013, to discuss the contents of
certain electronic conversations she was having with other
employees and the status of her employment. She continued to
maintain during that meeting that she intended to quit. Because the
employer was worried about Dhedhy’s truthfulness and the
potential for disruption to those around her, the employer decided
to accept her resignation on that day. The testimony demonstrated
that during that meeting, Dhedhy never equivocated her desire to
quit her employment or otherwise informed the employer that she
merely wished to be transferred to another division. Accordingly,
based on the evidence presented, we cannot disagree with the
Board’s determination Dhedhy voluntarily quit her employment.

¶4     A claimant who voluntarily quits employment may still be
entitled to benefits if she shows good cause for the separation or if
denying benefits would be contrary to equity and good conscience.
See Utah Admin Code. R994-405-101(3). “To establish good cause,
a claimant must show that continuing the employment would have
caused an adverse effect which the claimant could not control or
prevent. The claimant must show that an immediate severance of
the relationship was necessary.” Id. R994-405-102. Further, even if
an adverse effect is shown, good cause may not be found if the




20140183-CA                       2                2014 UT App 292
            Dhedhy v. Department of Workforce Services


claimant reasonably could have continued working while looking
for other employment. See id. R994-405-102(1)(b). The Board
determined that Dhedhy failed to demonstrate that she had good
cause to quit her employment. Specifically, in explaining her
actions, Dhedhy provided two examples of statements that she
found hostile. The Board found that while Dhedhy may have been
offended by the statements, the statements were not hostile or
evidence of discrimination. Further, the only evidence that Dhedhy
presented concerning how she was being discriminated against was
her own testimony. However, the Board did not find Dhedhy
credible in many of her statements. Thus, the Board determined
that because of the lack of credible evidence demonstrating
discrimination, it could not conclude that Dhedhy had demon-
strated an undue hardship associated with maintaining her
employment. Based on the deference we afford such decisions, we
cannot conclude that the Board erred in making this determination.

¶5      Additionally, the Board determined that denying benefits in
this case would not be contrary to equity and good conscience. See
id. R994-405-103. To meet this standard, a claimant must demon-
strate that her actions were reasonable and that there were
mitigating circumstances that would make the denial of benefits an
affront to fairness. See id. R994-405-103(1)(a). As stated above, the
Board found Dhedhy’s account of discrimination and her claims
that she was subjected to a hostile work environment to not be
credible. Accordingly, it determined that Dhedhy failed to demon-
strate any mitigating circumstance that would meet the equity and
good conscience standard. Further, the Board could not say that
Dhedhy’s actions in repeatedly telling her employer that she was
quitting when, according to her, the opposite was true, were
reasonable. Based on the record before us, we cannot say that the
Board abused its discretion in so concluding.

¶6     Accordingly, we decline to disturb the Board’s final decision.




20140183-CA                      3                2014 UT App 292